DETAILED ACTION
This action is responsive to the request for continued examination containing pending claims, 1, 2, 4, 7, 12, 13, 18, 20, 22, 25, 26, 28, 30, 31, 38, 96-103, 105-110, received the 30 September 2021. Claims 1, 2, 4, 7, 12, 13, 18, 20, 22, 25, 26, 28, 30, 31, 38, 96-103, 105-110 are allowed.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: prior art of record fails to teach neither singly nor in combination, the claimed limitations of “wherein the first draft messaging communication comprises a first draft identifier and a first version identifier….receive, from the second client, an update draft message request associated with a second draft messaging communication, wherein the second draft messaging communication comprises the user identifier, a second draft identifier, and a second version identifier; determine whether the second draft messaging communication satisfies a draft message validation rule wherein determining that the second draft messaging communication satisfies the draft message validation rule comprises determining that the first and second draft identifiers are equal to each other and that the first and second version identifiers are equal to each other; and in an instance in which the second draft messaging communication satisfies the draft message validation rule: propagate the second draft messaging communication to all clients associated with the user identifier and the group identifier; and cause storage of the second draft messaging communication in the group-based communication repository” as stated in claim 1, the claimed features of “wherein the first draft messaging communication comprises a draft identifier and the group identifier;……. receiving a post message request associated with the draft identifier and a channel identifier associated with a communication channel of the group-based communication interface; generate a messaging communication based on the first draft messaging communication in response to receipt of the post message request; cause rendering of the messaging communication to the communication channel of the group-based communication interface; delete all draft messaging communications associated with the draft identifier stored in the group-based communication repository; and propagate a delete draft message event associated with the draft identifier to all clients associated with the user identifier and the group identifier” as stated in claim 101, and the claimed limitations of “receiving a delete draft message request associated with a draft identifier; querying the group-based communication repository for all draft messaging communications associated with the draft identifier; deleting all draft messaging communications associated with the draft identifier returned by the query; and propagating a delete draft message event associated with the draft identifier to all clients associated with the user identifier and the group identifier” as stated in claim 103. These limitations in conjunction with other limitations in the independent claims are not specifically disclosed or remotely suggested in the prior art of record. A review of claims 1, 2, 4, 7, 12, 13, 18, 20, 22, 25, 26, 28, 30, 31, 38, 96-103, 105-110 indicated claims 1, 2, 4, 7, 12, 13, 18, 20, 22, 25, 26, 28, 30, 31, 38, 96-103, 105-110 are allowable over the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHEAN TOKUTA whose telephone number is (571)272-5145.  The examiner can normally be reached on M-TH 630-430.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Gillis can be reached on 5712727952.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


SHEAN TOKUTA
Primary Examiner
Art Unit 2446



/SHEAN TOKUTA/               Primary Examiner, Art Unit 2446